Citation Nr: 1437873	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  14-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been receive to reopen the claim for service connection for a bilateral ear disorder.

2.  Whether new and material evidence has been receive to reopen the claim for service connection for a dental disorder.

3.  Whether new and material evidence has been receive to reopen the claim for service connection for tinnitus.

4.  Whether new and material evidence has been receive to reopen the claim for service connection for frostbite of the left hand.

5.  Whether new and material evidence has been receive to reopen the claim for service connection for frostbite of the ears.

6.  Whether new and material evidence has been receive to reopen the claim for service connection for pyorrhea.

7.  Whether new and material evidence has been receive to reopen the claim for service connection for floaters in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to August 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The claims for service connection for tinnitus, bilateral ear disorder, and dental disorder, were denied by rating decision in September 2009; the Veteran did not file a notice of disagreement with the September 2009 rating decision, nor did he submit new and material evidence within one year of the rating decision.

2.  Evidence received subsequent to the September 2009 notice of the denial does not relate to an unestablished fact necessary to substantiate the claims for service connection for a bilateral ear disorder and a dental disorder.

3.  Evidence received subsequent to the September 2009 notice of the denial raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

4.  The claims for service connection for frostbite of the left hand, frostbite of the ears, pyorrhea, and floaters in the left eye, were denied by rating decision in August 2010; the Veteran did not file a notice of disagreement with the August 2010 rating decision, nor did he submit new and material evidence within one year of the rating decision.

5.  Evidence received subsequent to the August 2010 notice of the denial does not relate to an unestablished fact necessary to substantiate the claims for service connection for frostbite of the left hand, frostbite of the ears, pyorrhea, and floaters in the left eye. 

6.  Currently diagnosed tinnitus is not etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The September 2009 RO rating decision which denied the claims for service connection for tinnitus, a bilateral ear disorder, and a dental disorder, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

2.  Evidence submitted subsequent to the September 2009 notice of the denial of service connection for a bilateral ear disorder is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

3.  Evidence submitted subsequent to the September 2009 notice of the denial of service connection for a dental disorder is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

4.  Evidence submitted subsequent to the September 2009 notice of the denial of service connection for tinnitus is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

5.  The August 2010 RO rating decision which denied the claims for service connection for frostbite of the left hand, frostbite of the ears, pyorrhea, and floaters in the left eye, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2013). 

6.  Evidence submitted subsequent to the August 2010 notice of the denial of service connection for frostbite of the left hand is not new and material. 
38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

7.  Evidence submitted subsequent to the August 2010 notice of the denial of service connection for frostbite of the ears is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

8.  Evidence submitted subsequent to the August 2010 notice of the denial of service connection for pyorrhea is not new and material.  38 U.S.C.A.  §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

9.  Evidence submitted subsequent to the August 2010 notice of the denial of service connection for floaters in the left eye is not new and material.  38 U.S.C.A.  
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

10.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, the Veteran has not alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

The Veteran was provided general notice concerning the criteria for service connection in a February 2012 letter.  This letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are not on file and, according to the record, were apparently destroyed in a July 1973 fire at the National Archives and Records Administration.  A March 2009 notice letter advised the Veteran of this and requested that he provide NA Form 13055 in an effort to determine whether alternative records exist that may be helpful in his case.  The Veteran has submitted some service records in his possession; therefore, there is no further duty to assist the Veteran.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, to include post-service private treatment records and the Veteran's statements.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As will be discussed in detail below, the Board finds that the claims of service connection for bilateral ear disorder, dental disorder, frostbite of the left hand, frostbite of the ears, pyorrhea, and floaters in the left eye are not reopened; therefore, VA examinations are not required.  See38 C.F.R. § 3.159 (2013).

As for the reopened claim for service connection for tinnitus, the Veteran was afforded a VA audiological examination in July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Laws and Regulations 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

New and Material Evidence Analysis

The Veteran's claims for service connection for tinnitus, bilateral ear disorder, and a dental disorder were denied in a September 2009 rating decision.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Specifically, the Veteran filed a statement in February 2010 titled "Notice of Disagreement" and stated "this is my notice that I disagree with your denial of benefits."  The Veteran asserted that he was not at fault for the missing service treatment records as they had been destroyed in a fire.  The Veteran also maintained that all of his claims could be verified with these missing records as he was purportedly treated in service for these disorders.  

In a March 2010 notification letter, the RO informed the Veteran that it was unable to address the February 2010 notice of disagreement because it was unclear what the Veteran disagreed with.  The RO requested that the Veteran resubmit a notice of disagreement with clarification as to the exact contentions shown in the rating decision.  The RO informed the Veteran that no further action regarding his notice of disagreement would be conducted until they received further clarification from the Veteran.  Although the Veteran filed subsequent statements and claims for other disorders, he did not specifically resubmit a notice of disagreement as required by the RO.  Therefore, the September 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen service connection for tinnitus, bilateral ear disorder, and a dental disorder in November 2011.  The RO informed him that the time limit had expired within which to perfect his appeal and the claims were final.  The Veteran was told that he could reopen the claims with the presentation of new and material evidence to support the claims.  

At the time of the September 2009 rating decision, the evidence of record demonstrated that the Veteran had not been clinically diagnosed with a bilateral ear or dental disorder.  The evidence also did not demonstrate that the Veteran's claimed tinnitus was related to service.  

The evidence relating to the Veteran's purported tinnitus, bilateral ear disorder, and dental disorder received since the September 2009 notice of a final decision, includes statements from the Veteran, private treatment records from Dr. S. and Dr. H., and a July 2013 VA audiology examination report.  

The majority of the Veteran's statements discuss his belief that his conditions began in service.  The Veteran also maintains that it is not his "fault" that service treatment records were destroyed in a fire and are unavailable in order to purportedly support his claims for service connection.  The Board finds that these assertions by the Veteran are not new and material as these contentions are cumulative of the contentions made in connection with the previously denied claims and do not relate to an unestablished fact necessary to substantiate the Veteran's claims.   

Further, private treatment records from Dr. S. and Dr. H., submitted after the August 2010 rating decision, discuss treatment and symptoms associated with the Veteran's prostate cancer, gastroesophageal reflux disease, kidney disorders, cataracts, arthritis, sleep disturbance, and benign prostatic hypertrophy; however, these treatment records do not reveal clinical diagnoses for the Veteran's claimed bilateral ear or dental disorders.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence received since notice of the final denial in September 2009 although new, is not material and does not raise a reasonable possibility of substantiating the claims for the bilateral ear and dental disorders; therefore, the application to reopen these claim for service connection is denied.  

The evidence of record also includes a July 2013 VA audiological examination report which addressed the Veteran's claim for tinnitus.  During the evaluation, the Veteran reported that he had noticed tinnitus for approximately three to four years.  The examiner diagnosed tinnitus and opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The rationale provided was that the Veteran's military occupational specialty of maintenance supply in the Air Force had a low probability of hazardous noise exposure and there was a lack of documentation in the claims file to support military noise exposure.  The Veteran also reported significant post-service occupational noise exposure in the rubber industry.  The Board finds that the July 2013 VA audiological examination is new and material evidence as it relates to the etiology of the Veteran's tinnitus disorder.  Accordingly, the claim for service connection for tinnitus is reopened.  

The Veteran's remaining claims for service connection for frostbite of the left hand, frostbite of the ears, pyorrhea, and floaters in the left eye, were denied in an August 2010 rating decision.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the August 2010 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

At the time of the August 2010 rating decision, the evidence of record demonstrated that the Veteran had not been clinically diagnosed with frostbite of the left hand, frostbite of the ears, pyorrhea, and/or floaters in the left eye.  

The Veteran filed a claim to reopen service connection for frostbite of the left hand, frostbite of the ears, pyorrhea, and floaters in the left eye in November 2011.  The RO informed him that the time limit had expired within which to perfect his appeal and the claims were final.  The Veteran was told that he could reopen the claims with the presentation of new and material evidence to support the claims.  

The evidence relating to the Veteran's purported frostbite of the left hand, frostbite of the ears, pyorrhea, and floaters of the left eye disorders received since the August 2010 notice of a final decision, includes statements from the Veteran, private treatment records from Dr. S. and Dr. H., and a July 2013 VA audiology examination report.  

As noted above, the majority of the Veteran's statements discuss his belief that his conditions began in service.  The Veteran also maintains that it is not his "fault" that service treatment records were destroyed in a fire and are unavailable in order to purportedly support his claims for service connection.  The Board finds that these assertions by the Veteran are not new and material as these contentions were made by the Veteran prior to the August 2010 rating decision and are therefore cumulative.  See e.g. Veteran's April and July 2010 statements.   

The July 2013 VA audiology examination report addressed the Veteran's claims for bilateral hearing loss and tinnitus.  Therefore, the July 2013 VA examination report is not material as to the claims for service connection for the frostbite disorders, pyorrhea, and/or floaters in the left eye.

Private treatment records from Dr. S. and Dr. H., submitted after the August 2010 rating decision, discuss treatment and symptoms associated with the Veteran's prostate cancer, gastroesophageal reflux disease, kidney disorders, cataracts, arthritis, sleep disturbance, and benign prostatic hypertrophy; however, these treatment records do not reveal clinical diagnoses for the Veteran's claimed frostbite of the left hand, frostbite of the ears, pyorrhea, and/or floaters of the left eye.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence received since notice of the final denial in August 2010 although new, is not material and does not relate to an unestablished fact necessary to substantiate the claims; therefore, the application to reopen the claims is denied.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus (Reopened)


Before adjudicating on the merits the reopened claim for service connection for tinnitus, the Board must first determine whether such action will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In this case, in a February 2012 letter, the Veteran was given adequate VCAA notice of the criteria for service connection and need to submit evidence or argument on the underlying issue of service connection.  During the pendency of this appeal, the Veteran has addressed the merits of service connection, and did not limit his contentions or evidence to the question of whether new and material evidence had been received.  For these reasons, the Board may proceed to adjudicate the merits of the claim of service connection for tinnitus without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 394 (1993).

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  He contends that his symptoms of tinnitus have been present since about 1999.  See July 2013 VA audiological examination report.

The Veteran has a current tinnitus disability.  See Veteran's statements in July 2013 VA examination report; see also Charles v. Principi, 16 Vet. App. 370 (2002) (the Court determined that tinnitus was the type of disorder associated with symptoms capable of lay observation).

The Board further finds that the weight of the competent evidence demonstrates that currently diagnosed tinnitus is not related to or caused by in-service acoustic trauma.  The Veteran was afforded a VA examination in July 2013.  During the evaluation, the Veteran reported service in the Air Force in Maintenance Supply, which, according to the VA examiner, had a low probability of hazardous noise exposure.  The Veteran also reported military noise exposure from machine guns, bombs, rockets, and aircraft.  He reported significant civilian occupational noise exposure from machinery used in the rubber industry.  The Veteran denied recreational noise exposure.  The Veteran further stated that he first began to notice tinnitus three to four years ago (i.e., 1999 to 2000).  Based on these reports by the Veteran, and after conducting an audiological examination, the examiner opined that based on the Veteran's low probability MOS and lack of documentation in the 
claims file to support his reported military noise exposure, the Veteran's tinnitus was less likely than not a result of military noise exposure.  The July 2013 VA medical opinion, which the Board finds to be probative, weighs against a finding that the Veteran's tinnitus is related to service.  

The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus and service; however, the Board does not find the Veteran's statements credible.  Although the Veteran now, pursuant to a VA compensation claim, asserts that his tinnitus is a result of service, the more contemporaneous treatment records, to include VA and private treatment records are negative for any complaints by the Veteran for tinnitus.  Post-service treatment records do not reflect reports by the Veteran that his tinnitus has persisted since service separation.  Further, during the July 2013 VA examination, the Veteran reported that his tinnitus began three to four years ago (1999-2000), more than 45 years after service separation.  This evidence further weighs against a finding that the Veteran's tinnitus was incurred in or is otherwise related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current tinnitus and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been submitted, the application to reopen the claim for service connection for a bilateral ear disorder is denied.
New and material evidence having not been submitted, the application to reopen the claim for service connection for a dental disorder is denied.

New and material evidence having been submitted, the application to reopen the claim for service connection for tinnitus is granted.

New and material evidence having not been submitted, the application to reopen the claim for service connection for frostbite of the left hand is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for frostbite of the ears is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for pyorrhea is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for floaters of the left eye is denied.

Service connection for tinnitus is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


